Title: From George Washington to David Forman, 28 August 1782
From: Washington, George
To: Forman, David


                  
                     Sir
                     Head Quarters Newburgh Augst 28th 1782
                  
                  I was yesterday favored with your Letter of the 25th.  I am much obliged by the intelligence you have forwarded—The List you enclosed appears to have the marks of authenticity—should you find there is any alteration in the state of the Enemy’s shipping, or should you obtain any other important information I shall expect to hear from you by an early conveyance.  in the Mean time I am with great regd & esteem Sir Your Most Obedt Hble Servt.
                  
               